Citation Nr: 0208723	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
frostbite of the feet.

2.  Entitlement to service connection for twisted ankles and 
legs.

3.  Entitlement to service connection for a pulled Achilles 
tendon.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to an initial compensable evaluation for the 
removal of the left great toenail.
 
[The issue of entitlement to service connection for the 
residuals of a fractured skull with a plate in the head will 
be the subject of a later Board of Veterans' Appeals (Board) 
decision.]



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to August 
1978.

In the pertinent part of an August 1985 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, the RO denied the veteran's claim for 
service connection for frostbite. 

All of the issues on appeal come before the Board from a 
December 1993 rating decision by Houston RO.  The veteran 
testified before the undersigned Board Member at a hearing in 
San Antonio, Texas in February 1998.  The most recent 
Supplemental Statement of the Case (SSOC) is out of the Waco, 
Texas RO, which currently has jurisdiction of the claims 
file.

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here with regard to the issue involving a higher rating for 
removal of the left great toenail), separate ratings can be 
assigned for separate periods of time--a practice known as 
"staged" rating.  In light of this Court decision, this 
particular issue for higher rating has been recharacterized 
as noted above. 

The Board is undertaking additional development on a claim of 
entitlement to service connection for residuals of a 
fractured skull with a plate in the head pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
frostbite of the feet in August 1985, and the veteran did not 
appeal.  Evidence submitted since then is cumulative or 
redundant of previously considered evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Medical evidence does not show that the veteran has a 
disability involving twisted ankles and legs that is causally 
related to service. 

3.  Medical evidence does not show that the veteran has a 
disability involving a pulled Achilles tendon that is 
causally related to service. 

4.  Medical evidence does not show that the veteran has tinea 
pedis that is causally related to service.  

5.  Since the initial grant of service connection, the 
residuals of the removal of the veteran's left great toenail 
have included only subjective complaints of pain and 
occasional treatment/removal of the nail.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection for frostbite of the 
feet, and the August 1985 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection for twisted ankles and legs is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Service connection for a pulled Achilles tendon is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  Service connection for tinea pedis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  An initial compensable rating for removal of the left 
great toenail is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.71a, Code 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which is 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  
The file contains the veteran's service records, records of 
VA and private postservice treatment, and the reports of VA 
examinations in January 1997 and June 2000.  There is no 
indication that there is any relevant evidence outstanding.  
Additionally, the veteran has been afforded the opportunity 
to testify with regard to his claims at his February 1998 
hearing.  The veteran was provided copies of rating decisions 
explaining why the claims for service connection and the 
claim for a compensable rating were denied.  Furthermore, 
through a March 1993 correspondence from VA, the May 1994 
statement of the case (SOC) and the numerous supplemental 
statements of the case (SSOC), the veteran has been advised 
of the criteria for reopening claims, for establishing 
service connection and for rating disorders.  Additionally, 
these correspondence have informed him of what type of 
evidence was needed to substantiate his claims and what 
evidence was of record.  The February 2002 SSOC particularly 
discussed the pertinent application of the VCAA.

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).


I.  Claim to Reopen the Issue of Service Connection for 
Frostbite of the Feet Based on New and Material Evidence 

Factual Background

Service medical records show that the veteran was treated for 
complaints of numbness and tingling and a history of 
frostbite of the feet in February 1977. 

In a January 1985 statement the veteran reported that he had 
problems with his feet.

By way of an August 1985 decision, the RO denied the 
veteran's claim for service connection for frostbite, finding 
that the evidence of record showed no disability.  The 
veteran was notified of this decision in August 1985 and he 
did not appeal.

When the veteran was hospitalized at a VA facility in 
December 1986, a past medical history of frostbite was noted.  
There were no subsequent pertinent diagnoses.  

In a February 1993 statement, the veteran indicated that he 
wanted to reopen his claim for service connection for 
problems with both feet.  A March 1993 letter from VA 
informed him of the need to submit new and material evidence 
to reopen the claim.

The veteran submitted statements in March and April 1993 
indicating that service medical records would show inservice 
treatment for frostbitten feet.

A March 1993 VA outpatient treatment record noted that the 
veteran had a history of frostbitten feet in 1977.  Findings 
at that time included onychomycosis of the dorsum of the left 
great toe. 

As noted in the introduction above, the RO denied the 
veteran's claim in December 1993, finding that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim for service connection for frostbite of the 
feet.

On his notice of disagreement in January 1994, the veteran 
again repeated the fact that he had frostbite of the feet 
during service. 

In a September 1994 letter, a private physician (Dr. DER) 
reported the veteran's history of inservice frostbite of both 
feet.  He noted that the veteran reported complaints of 
numbness and indicated that he did not feel a lot in his feet 
with activity and pressure.  With regard to frostbite, the 
physician specifically stated that at this time he "can not 
see any marked changes or anything but he does have a chronic 
athlete's foot occurring on the feet with dry scaly skin."

During an April 1996 hearing before a regional officer at the 
RO, the veteran's representative argued that the veteran was 
diagnosed with frostbite of the feet during service and that 
he continues to have problem with it today.  The 
representative asserted that Dr. DER's findings of skin 
fungus and dry scaly skin in September 1994 were actually 
residuals of frostbite of the feet.        

In a November 1996 letter, Dr. DER noted the veteran's 
history of trench foot and frostbite of the feet during 
service.  He indicated that physical examination of the feet 
revealed tinea pedis that was treated with vinegar and water 
soaks.  The physician also noted porokeratosis.  Dr. DER 
stated "[a]s far as the frostbite at this time I do not see 
any symptoms that are going on and confirming;" however, he 
did note that the veteran may develop symptoms with the cold 
weather or with the changes in temperature. 

On VA podiatry examination in January 1997, it was noted that 
the veteran's claims file was reviewed.  The VA podiatrist 
reported that the veteran stated that he had a history of 
frostbite, but did not provide a clear history of cold 
exposure nor did he relate any characteristic symptom 
pattern.  He further reported the veteran's assertion that 
his symptomatic hyperkeratotic lesions beneath the 
weightbearing surfaces of the lesser metatarsal heads were 
attributable to his cold injury.  Objective findings included 
intact neurovascular status, hyperkeratotic buildup on  the 
balls of both feet and left hallux nail dystrophy consistent 
with onychomycosis.  The assessment included the statement 
that a diagnosis of frostbite remains circumspect in the 
absence of focus history of cold exposure and typical symptom 
pattern.  The physician stated that hyperkeratotic lesions 
associated with weightbearing surfaces would not be 
considered a characteristic finding for frostbite.  

During his hearing before a member of the Board in February 
1998, the veteran reported his inservice treatment for 
frostbite of the feet.  The veteran noted that he had been 
receiving ongoing treatment for frostbite of the feet and he 
submitted additional VA outpatient treatment records that 
reportedly contained new and material evidence in this 
regard. 

These records included a February 1996 VA outpatient 
treatment record, which noted that the veteran had frostbite 
of the feet in 1977 and had dropped a machine gun on his 
right foot.  Complaints included pain on the plantar surfaces 
of both feet and mild plantar calluses beneath the third 
metatarsal head.  The assessment was chronic feet pain.  Also 
submitted at this time was a March 1997 VA outpatient 
podiatry record, which indicated a prior medical history 
frostbite of the feet.  Findings included palpable pulses 
bilaterally, left hallux nail thickened and discolored, 
hyperkeratosis beneath the metatarsals, and scaly dry skin.  
The assessments included onchocryptosis and onychomycosis of 
the left hallux nail and hyperkeratosis.

On VA examination of the joints in June 2000, it was noted 
that the veteran's service medical records revealed a history 
of frostbite during service with complaints of numbness and 
tingling in the feet.  Pertinent findings on objective 
examination included hyperkeratosis under the second 
metatarsophalangeal joint bilaterally, a deformed left hallux 
nail, intact pedal pulses, no fissuring of the skin, evidence 
of multiple ant bites, and thick callus under the second 
metatarsal head bilaterally.  The assessment was history of 
frostbite with no specific abnormality noted.  

Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  If a 
claim is reopened by new and material evidence, the claim 
will then be reviewed de novo based on all the evidence of 
record.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

In addition, the Board notes that the new VA regulations 
redefine "new and material evidence" and clarify the types 
of assistance VA will provide to a claimant attempting to 
reopen a previously denied claim.  66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, the regulations do not apply to the veteran's 
claim, which was filed well before August 2001.  

The veteran did not appeal the August 1985 RO decision that 
denied service connection for frostbite of the feet, and that 
decision became final.  At the time of the August 1985 RO 
decision, the evidence included the veteran's service medical 
records and a VA examination report.  The service medical 
records indicate that the veteran had complaints of numbness 
and tingling and a history of frostbite of the feet.  The 
claim was denied on the basis that no disability was shown at 
the time of the VA examination, several years after the 1977 
treatment.  

The medical evidence submitted since the August 1985 RO 
decision does not include any further evidence as to a 
current frostbite disability.  There is no medical evidence 
showing the veteran now has any residuals of frostbite of the 
feet noted during service.  The additional medical evidence 
pertains to other ailments and does not bear directly and 
substantially upon the issue of service connection for 
frostbite of the feet.  The additional medical evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for frostbite of the feet.  

The additionally submitted medical evidence continues to show 
the veteran's own reports of a history of frostbite.  In 
general, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Additional 
statements and testimony by the veteran, since the August 
1985 RO decision, are essentially cumulative and redundant, 
not new evidenced.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements on such matters are not 
material evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The history provided to the medical examiners was not 
subsequently recognized in findings or diagnoses to support 
it.  For example, the veteran's private doctor did not see 
any symptoms that were ongoing and confirming.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Accordingly, the 
reported history that is not further enhanced is not new and 
material evidence.  

Additionally, the VA examination reports of 1997 and 2000 are 
not supportive of the presence of frostbite.  In January 
1997, the hyperkeratotic lesions were not considered 
characteristic of frostbite.  In June 2000, no pertinent 
objective findings were seen.  These reports do not 
constitute new and material evidence.  Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").  

For the foregoing reasons, the Board finds that evidence 
submitted since the final August 1985 RO decision is not new 
and material.  Accordingly, the claim for service connection 
for frostbite of the feet is not reopened.

II.  Claims for Service Connection

Factual Background

Service medical records reveal that the veteran was treated 
in July 1974 for complaints of swollen and tender heels and 
ankles.  It was noted that he did not twist an ankle and that 
he had just been running.  The assessment was rule out 
bilateral calcaneal stress fractures and the plan included 
ice cold soaks, Tylenol, heel pads, and no running.  A June 
1975 record indicated that the veteran underwent a procedure 
to remove his ingrown left great toenail.  In December 1975, 
the veteran had calluses trimmed on both feet.  Infected 
blisters and calluses were noted in October 1976.  In 
February 1977, the veteran was treated for complaints of 
frostbite of the feet, plantar warts, bilateral athlete's 
foot, callous formations, and tinea pedis.  The veteran was 
put on profile for "muscle atrophy or nerve deficit" 
following a right knee injury in March 1977.  An X-ray report 
showed that the was seen after having had his left knee and 
left foot caught under a heavy piece of machinery. 

Post service VA examination in February 1979 showed healed 
superficial lacerations on both knees and asymptomatic 
calcification of medial femoral epicondyle consistent with 
old medial collateral ligament tear.  The skin was normal.  

VA outpatient treatment records dated in March 1990 show that 
the veteran reported twisting his ankle one week before.  

In February 1993, the veteran submitted a statement asserting 
claims for service connection for twisted ankles and legs, a 
pulled Achilles tendon, jungle rot, and a missing toe nail.

VA outpatient treatment records show that the veteran had 
treatment for right foot and ankle pain in March 1993.  It 
was noted that he had twisted his right ankle a week earlier 
and that it was tender and puffy over the malleolus.

In a March 1993 statement the veteran indicated that his 
pulled Achilles tendon began with an injury during basic 
training.

On his January 1994 notice of disagreement, the veteran 
stated that his ankles and legs were injured during Army 
training during drills and Commando school in Ft. Polk, 
Louisiana in 1974 and in France in 1977.  He indicated that 
his condition is not resolved and that he now has to wear 
bilateral ankle braces.  The veteran asserted that his 
Achilles tendon was damaged by his ankle condition.  
Additionally, he indicated that his jungle rot (tinea pedis) 
was due to training in damp conditions.  

VA outpatient treatment records show treatment for right 
ankle pain in April 1993 at which time the impression was 
ligamentous laxity with weak peroneals.  The assessment on a 
June 1993 podiatry record was hyperkeratotic tinea pedis.  
The veteran was seen for right ankle complaints in July 1993 
and the impression was right tibio/talar impingement.  A 
September 1993 record noted chronic right ankle pain with a 
history of sprains.  Findings at that time included mild 
tenderness, no effusion, no crepitus, and intact peroneals.  
The assessment was mild chronic right ankle pain.  The 
assessment on an October 1993 record included tibio/talar 
impingement right ankle. A January 1994 record noted that the 
veteran had treatment after falling and hitting his head when 
his right ankle gave out on him.  A history of ankle fracture 
in the past was reported.  

In a September 1994 letter, private physician (Dr. DER) 
indicated that the veteran gave a history of injuring his 
ankle in 1974 while at Ft. Polk.  He stated that an 
orthopedic surgeon told the veteran that he had a fracture of 
a heel spur and arthritis in and around the ankle that would 
have to be fused at a later date.  On examination, the 
physician found that the veteran had muscle weakness around 
the right ankle with any motion and a minimal amount of 
strength against resistance of the muscles on the peroneal 
and posterior tibia.  He also found Athlete's foot and 
treated it with antifungal cream and soaks.  The veteran was 
to continue using the ankle brace he was given for support.  
Dr. DER noted that the veteran related all his problems to 
inservice injury and he stated that he could not comment as 
to whether or not the records documented this connection. 

On his September 1994 VA Form 9, the veteran asserted that 
his jungle rot (tinea pedis) flares up and clears up but has 
never been resolved since service.  He also stated that he 
injured his ankles and Achilles tendon while at Ft. Polk some 
time from July to September 1974.

In statements received in August 1995 and January 1996, the 
veteran reported twisting or breaking his ankle at Fort Polk 
and injuring his Achilles tendon. 

During his April 1996 RO hearing, the veteran and his 
representative asserted that he currently has problems with 
his ankles and Achilles tendon due to injuries suffered in 
service.  He noted that he currently has a diagnosis of tinea 
pedis from Dr. DER and that he has had this problem since 
service. 

In a November 1996 statement, Dr. DER indicated that physical 
examination of the veteran's feet showed tinea pedis. 

On VA podiatry examination in January 1997, it was noted that 
the veteran gave a history of pulling his Achilles tendon 
during marching activities 20 years earlier.  He noted that 
he was treated with bandages and rest and that the injury 
continues to result in pain.  Objective findings included:  
intact neurovascular status; hyperkeratotic build up on the 
balls of the feet; mild anterior draw instability of the 
right ankle that is not tender; normal tendo Achilles in 
terms of range of motion  and contour and texture of the 
tendon with attention to the right foot; hallux nail 
dystrophy consistent with onychomycosis; and an unimpressive 
foot regarding tinea pedis with no substantial lesion area at 
the time of this examination.  The assessment included the 
statements that the diagnosis of pulled Achilles tendon, 
right foot remains circumspect without supportive physical 
evidence and that a history of tinea pedis is supportive of 
past lesions and past treatment, but appears to be clear at 
the time of this examination.  

VA orthopedic examination in January 1997 noted the veteran's 
reported history of ankle injury during service.  Objective 
findings revealed that both ankles dorsiflex to the neutral 
position and plantar flex to approximately 50 degrees.  
Minimally palpable fibulocalcaneal ligaments were noted 
bilaterally as was a slight anterior and posterior shift 
involving both ankles on dorsiflexion.  The impression was 
history of sprained right ankle with slight lateral 
instability noted.  X-rays of the ankles revealed minimal 
soft tissue swelling of the right ankle, small calcified 
density just distal to the right lateral malleolus, 
consistent with small avulsion injury versus secondary 
ossicle, and calcaneal enthesophyte.    

During his February 1998 hearing before a Member of the 
Board, the veteran testified that he twisted or broke his 
right ankle during service.  He essentially repeated earlier 
contentions regarding his claims on appeal.

Subsequently submitted VA outpatient treatment records 
showed: normal ankle X-rays (February 1996); treatment for 
ankle complaints (February and March 1997); recent head 
injury with diagnosis of post-concussive syndrome (July 
1998); X-rays revealing intact but swollen right ankle 
following recent inversion (September 1998); and history of 
an old head injury with silicon plate (July 1999).

On VA examination of the joints in June 2000, it was noted 
that the veteran claimed injury to his ankles and legs with a 
past pulled Achilles tendon and tinea pedis.  Objective 
findings showed no evidence of pes planus and full range of 
motion of the ankles.  The veteran had 15 degrees 
dorsiflexion and 30 degrees plantar flexion with appropriate 
inversion and eversion of the hindfeet.  The examiner found 
no gross evidence of tinea pedis present and no focal 
swelling or tenderness about the Achilles bilaterally.  X-
rays of the ankle were normal and X-rays of the feet revealed 
mildly congenitally short hallux bilaterally with a long 
second metatarsal bilaterally.  The assessment included 
unremarkable ankle examination, and congenitally short first 
metatarsal bilaterally, with hyperkeratotic plantar surface 
on his relatively long second metatarsal bilaterally 
(congenital abnormality).  

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a).

If there is no showing of chronic disability in service, 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as arthritis, 
if that disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Twisted ankles and legs and pulled Achilles tendon 

The veteran asserts that he has current residuals of 
inservice injuries involving twisting of the ankles and legs 
and a pulled Achilles tendon.  

While service medical records showed that the veteran had 
inservice treatment for swollen and tender heels and ankles 
in 1974 and that he was put on profile for muscle atrophy and 
nerve deficit following a knee injury in 1977, no chronic 
problem was diagnosed during service or for many years 
thereafter.  

The veteran did not submit a claim for service connection for 
twisted ankles and legs or a pulled Achilles tendon until 
1993.  

Clearly, the medical evidence on file shows that the veteran 
was seen for problems with the feet, legs and ankles through 
the 1990's, many years after service.  These records note a  
history of prior ankle injuries related by the veteran to 
have occurred during service.  Diagnoses have included 
ligamentous laxity with weak peroneals (April 1993); right 
tibio/talar impingement (July 1993 and October 1993); mild 
chronic right ankle pain (September 1993); normal ankle X-
rays (February 1996); pulled Achilles tendon diagnosis 
circumspect (VA podiatry examination in January 1997); 
history of sprained ankle with slight lateral instability and 
X-rays evidence of small calcified density consistent with 
small avulsion injury versus secondary ossicle and calcaneal 
enthesophyte (January 1997 VA orthopedic examination); normal 
but swollen right ankle following recent inversion (September 
1998 X-rays); and no focal tenderness or swelling about the 
Achilles bilaterally and unremarkable ankle examination with 
congenital abnormality of the metatarsals (June 2000 VA 
examination).

After reviewing the pertinent evidence, the Board finds that 
the probative medical evidence of record does not show that 
the veteran has a chronic disability of the Achilles tendon 
or the ankles and legs that has been related to service.  
Without such findings service connection cannot be granted 
for these conditions.  

Initially, no competent medical evidence has been presented 
or received to show a causal nexus between the symptoms 
reported during service and the veteran's claims today.  The 
Board has noted the medical history as reported by the 
veteran on many medical records that essentially repeat his 
assertion that there is some link between a current 
disability and undocumented inservice injury to the Achilles 
tendon and the right ankle.  In this case, however, the 
treating physicians did not conclude that any disorder was of 
service onset or was otherwise related thereto.  Such 
statements constitute only a history provided by the veteran.  
Again, as noted above, the United States Court of Appeals for 
Veterans Claims (Court) has held that a bare transcription in 
a medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
For example, with regard to nexus to service, the veteran's 
private doctor specifically annotated the veteran's reported 
history; however, he then commented that he could not state 
whether or not the records documented the contentions.  

The veteran maintains that his current complaints represent a 
chronic disability due to service.  While he is competent to 
state that he had injury in service and that he currently has 
symptoms involving the Achilles tendon or the ankles and 
legs, as a layperson, he is not competent to attribute 
current symptoms to problems he had more than twenty years 
ago.  Espiritu, supra. 

There is no medical evidence that any inservice injury caused 
a current chronic disability of the Achilles tendon or the 
ankles and legs.  Accordingly, the claims for service 
connection for these disorders must be denied. 

B.  Tinea pedis

The veteran asserts that he has tinea pedis that began during 
service.

Service medical records show a diagnosis of tinea pedis or 
athlete's foot in 1977, but there is no evidence of treatment 
for this condition for an extended period of time after 
service.  Thus, there is not evidence of a chronic disorder 
being present during service.  38 C.F.R. § 3.303(b).  

Post service medical records reveal a VA diagnosis of tinea 
pedis in 1993 as well as diagnoses of tinea pedis by a 
private physician in 1994 and 1996, many years after service.  

The most recent examinations however do not show that the 
veteran has a current disability involving tinea pedis.  On 
VA podiatry examination in January 1997, the physician 
specifically found an unimpressive foot regarding tinea pedis 
with no substantial lesion area at the time of that 
examinational.  On VA examination in June 2000, the physician 
found no gross evidence of tinea pedis. 

Without current findings of a disability involving tinea 
pedis, and no such diagnosis since 1996, the claim for 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992);   See also Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).


III.  Entitlement to an Initial Compensable Rating for the 
Removal of the Left Great Toenail.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

In service the veteran underwent a surgical procedure to 
remove an ingrown left great toenail.  A December 1993 rating 
decision granted service connection for removal of the left 
great toenail, rated noncompensable. 

On his January 1994 notice of disagreement the veteran 
indicated that he recently had the toenail removed again, and 
that a compensable rating is warranted.  Records show that he 
underwent this procedure in April 1993. 

A January 1997 VA Podiatry examination showed left hallux 
nail dystrophy consistent with onychomycosis and incurvated 
borders.

Review of recent records of medical treatment regarding the 
left great toenail reveals that the veteran underwent removal 
of the left great toenail in March 1997.  A record of follow 
up treatment status post total matrixectomy of the left 
hallux indicated that the veteran had no clinical signs of 
infection.  During his hearing in February 1998, the only 
symptoms noted by the veteran with regard to the toe were 
that it hurt and that he had to wear something over it to 
protect it. 

The findings on the veteran's last VA examination in June 
2000 demonstrate that the veteran has a deformed left hallux 
nail that is thick and mildly ingrown without erythema or 
focal tenderness.  The assessment was thick, chronically 
ingrown left hallux toenail.  It was noted that the veteran 
may need periodic removal with permanent ablation of the left 
hallux nail. 

The veteran's removal of the left great toenail is rated 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
pertaining to other foot injuries, since the Rating Schedule 
does not have a specific code for toenail removal.  38 C.F.R. 
§ 4.27 (2001) provides that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

Diagnostic Code 5284 provides for a 10 percent rating when 
disability is moderate, a 20 percent rating when it is 
moderately severe, and a 30 percent rating if it is severe.  
In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Since the initial grant of service connection, the residuals 
of the removal of the veteran's left great toenail have 
included the veteran's subjective complaints of pain and 
occasional treatment and removal of the nail.  The VA 
examiner in June 2000 described the need for 
treatment/removal as "periodic."  A review of the records 
shows that such removal was accomplished about two times over 
about a 7-year period.  Significantly, on VA examination in 
2000 during a period when removal was unnecessary, the 
objective examination showed no focal tenderness.  The lack 
of the need for medical treatment over a lengthy period and 
the absence of objective findings during examination does not 
amount to moderate disability under Diagnostic Code 5284, and 
as such an initial compensable rating is not warranted under 
this provision.  See Fenderson, supra. 

Evaluation under the provisions of other diagnostic codes is 
not possible because there is no evidence that the residuals 
of the left great toe removal cause other symptoms.  
Consequently, the Board finds that an initial compensable 
rating is not warranted for the veteran's removal of the left 
great toenail under any of the schedular criteria. 


ORDER

The application to reopen the claim for service connection 
for frostbite of the feet is denied.

Service connection for twisted ankles and legs is denied.

Service connection for pulled Achilles tendon is denied.

Service connection for tinea pedis is denied.

An initial compensable rating for removal of the left great 
toenail is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

